EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eddie Scott on 1/5/2021.
The application has been amended as follows: 
in the claims:
Claims 1–8, 10–12, and 14–16 are cancelled.
Claim 9 is replaced with:
An additive manufacturing method for producing a product, comprising the steps of: 
providing a container;
providing a build platform in said container;
providing a build platform drive;
providing an infill resin bath within said container, wherein said infill resin bath is comprised of an infill resin;
providing a tailored resin having a resin mass, wherein said tailored resin includes an epoxy component, a filler component, a catalyst component, and a chain extender component, wherein the epoxy component is 70-95% of said resin mass, wherein the filler component is 1-20% of said resin mass, wherein the catalyst component is 0.1-10% of said resin mass, and wherein the chain extender component is 0-50% of said resin mass;
providing an additive manufacturing print head;

providing an infill resin supply containing said infill resin, wherein said infill resin supply is located outside of said container;
providing lines and a control valve that directs said infill resin from said infill resin supply into said container to form said infill resin bath;
using said additive manufacturing print head to deposit said fiber extruded material onto said build platform;
providing a system with an infrared light sensor operatively connected to said control valve and operatively connected to said infill resin bath in said container, wherein said fiber extruded material is surrounded and supported by said infill resin in said infill resin bath, and wherein said infrared light sensor detects said infill resin bath and activates said control valve to direct said infill resin from said infill resin supply into said container;
providing a computer controller; and
using said additive manufacturing print head, said infill resin, said computer controller, and said fiber extruded material to form the product such that said infill resin bath at least partially surrounds and supports said fiber extruded material. 

Claim 13 is replaced with:
An additive manufacturing method for producing a product, comprising the steps of: 

providing a build platform in said container;
providing a build platform drive;
providing an infill resin bath within said container, wherein said infill resin bath is comprised of an infill resin;
providing an a tailored resin having a resin mass, wherein said tailored resin includes an epoxy component, a filler component, a catalyst component, and a chain extender component; wherein the epoxy component is 70-95% of said resin mass, wherein the filler component is 1-20% of said resin mass, wherein the catalyst component is 0.1-10% of said resin mass, and wherein the chain extender component is 0-50% of said resin mass;
providing a print head, wherein said print head has axes and wherein said print head has freedom of movement along said axes;
providing a build material supply connected to said print head,  wherein said build material supply delivers a build material to said print head, wherein said build material comprises said tailored resin and at least one fiber, wherein said print head extrudes a fiber epoxy composite made of said build material;
providing an infill resin supply, wherein said infill resin supply is located outside of said container;
providing lines and a control valve that directs said infill resin from said infill resin supply into said container;
using said print head to deposit said fiber epoxy composite onto said build platform creating a build level to form the product;

providing a computer controller; and 
using said print head, said infill resin, said build platform, said computer controller, and said fiber epoxy composite to form the product, wherein said infill resin at least partially surrounds and supports said fiber epoxy composite that forms the product. 

Reasons for Allowance
Claims 9 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 9, the primary reason for allowing claim 9 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive using a three-dimensional printer having a infill resin bath to fabricate a part made out a build material comprised of a tailored resin and short carbon fibers, wherein:
1) said tailored resin includes an epoxy component, a filler component, a catalyst component, and a chain extender component, wherein the epoxy component is 70-95% of said resin mass, wherein the filler component is 1-20% of said resin mass, wherein the catalyst component is 0.1-10% of said resin mass, and wherein the chain extender component is 0-50% of said resin mass; and

2) wherein said short carbon fibers are made of pure carbon and have a length in the range of 1 micron to 100 millimeters, wherein said additive manufacturing print head produces a fiber extruded material made of said short carbon fibers. 


PAN discloses an additive manufacturing method for producing a product (200; ¶ 7), comprising the steps of: 
providing a container (Figure 1, 102; ¶ 5);
providing a build platform (see lower platform assembly below the container illustrated in Figure 1);
providing a build platform drive (see upward and downward arrows corresponding to the build platform illustrated in Figure 1);
providing an infill resin bath within said container (110), wherein said infill resin bath is comprised of an infill resin (¶9);
providing an additive manufacturing print head (100; ¶ 5); 
providing a build material (¶11) wherein said additive manufacturing print head produces extruded material made of said build material (¶11);
providing an infill resin supply (108) containing said infill resin, wherein said infill resin supply is located outside of said container (Figure 1, ¶11);
providing lines (see line extending from block 108)  and a control valve (see ¶11’s “controllably supply”) that directs said infill resin from said infill resin supply into said container to form said infill resin bath (Figure 1; ¶ 10 – 11);
using said additive manufacturing print head to deposit said extruded material made of said build material creating a build level to form the product (See Figure 1 and ¶ 7–9);

providing a computer controller (106; ¶5); and
using said additive manufacturing print head, said infill resin, said computer controller, and said extruded material to form the product (¶11) such that said infill resin bath at least partially surrounds and supports said extruded material (¶10). 
While PAN fails to explicitly disclose a control valve that directs said infill resin from said infill resin supply into said container, PAN’s supply of viscous liquid (108)—by being “arranged to controllably supply viscous liquid into the vat under the control of a sensor 112” (see ¶ 11)— is considered to constitute and/or meet the claimed “control valve.”  For the sake of compact prosecution, it would have been obvious to one of ordinary skill in the art as of the effective filing date to arrive at a control valve that directs said infill resin from said infill resin supply into said container for as functional equivalent to PAN’s controllable liquid supply for the benefit of a “controllably supply[ing] viscous liquid into the vat under the control of a sensor 112.”  (as taught by PAN at ¶ 11; annotation added).
PAN fails to disclose:
1) providing a build platform in said container and that the print head deposits the build material onto build platform creating a build level to form the product;
2) the light sensor is an infrared light sensor.
3) providing a build material supply connected to said additive manufacturing print head, 

5) wherein said build material supply delivers a build material comprised of said tailored resin and short carbon fibers, wherein said short carbon fibers are made of pure carbon and have a length in the range of 1 micron to 100 millimeters, wherein said additive manufacturing print head produces a fiber extruded material made of said short carbon fibers and said tailored resin.
1) With respect to “providing a build platform in said container and that the print head deposits the build material onto build platform creating a build level to form the product,” GILLETTE teaches providing a build platform (Figure 26, 292/274; Figure 27, 270) in a container (Figure 26, 272, 19:46–68; Figure 27, 200, 16:21–30) and that the print head deposits the build material onto build platform creating a build level to form the product (See Figures 26 and 27).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate GILLETTE’s teachings with the disclosure of PAN and arrive a mobile build platform within a stationary container for the benefit of raising or lowering the fabricated part as the part is constructed (as taught by GILLETTE at 19:46–68 and 16:21–30).
2) with respect to the claimed “infrared light sensor,” PAN discloses a rangefinder which detects the level of the viscous support liquid in the vat (as taught by PAN at ¶ 11). However, PAN fails to disclose the particularities of the range finder. 
HUANG teaches a rangefinder (164) that uses infrared light (¶ 26) to measure distance—thereby establishing HUANG’s infrared light sensors as a functional equivalent to PAN’s rangefinder. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to simply substitute the specific teachings HUANG’s infrared range finder in place of the general 
3) with respect to the claimed “providing build material in a build material supply connected to said additive manufacturing print head that delivers said build material to said print head wherein said print head produces extruded material made of said build material,” PAN, while not necessarily rising to the level of incorporating by reference, teaches/discloses “Examples of ejectors of the type which are adaptable for use in this embodiment can be found in U.S. Pat. No. 6,076,723 issued on Jun. 20, 2000 in the name of Alfred I-Tsung Pan...” (PAN at ¶ 6)— thereby establishing US Patent No. 6,076,723’s print heads as a functional equivalents to PAN’s print head. 	US Patent No. 6,076,723 teaches providing build material in a build material supply (Figure 10, 66 and 68; 3:48–58) connected (via 62/64) to respective additive manufacturing print heads (58/60) that delivers said build material to said print head wherein said print head produces extruded material (80/82/28) made of said build material  (4:41–59).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate or simply substitute the specific teachings of US Patent No. 6,076,723 with the general disclosure of PAN for the predicable result of supplying build material to the additive manufacturing print head (as taught by PAN at ¶ 11and US Patent No. 6,076,723 at 3:48–58) and the benefit of supplying the build material from a location remote from the additive manufacturing system (as taught by  US Patent No. 6,076,723’s Figure 10). 
With respect to deficiencies 4 and 5, LOMBARDI teaches providing a short carbon fiber of substantially pure carbon in the range of 1 micron to 100 millimeters in length build 
However, LOMBARDI fails to teach , wherein said tailored resin includes an epoxy component, a filler component, a catalyst component, and a chain extender component, wherein the epoxy component is 70-95% of said resin mass, wherein the catalyst component is 0.1-10% of said resin mass, and wherein the chain extender component is 0-50% of said resin mass.
A subsequent search failed to return a reference which would remedy the above deficiencies. Even if such a reference where to exists, attempting to combine the relevant teachings into the combination above would not have been obvious absent impermissible hindsight. 
Therefore, claim 9 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive using a three-dimensional printer having a infill resin bath to fabricate a part made out a build material comprised of a tailored resin and short carbon fibers, wherein:
1) said tailored resin includes an epoxy component, a filler component, a catalyst component, and a chain extender component, wherein the epoxy component is 70-95% of said resin mass, wherein the filler component is 1-20% of said resin mass, wherein the catalyst component is 0.1-10% of said resin mass, and wherein the chain extender component is 0-50% of said resin mass; and

2) wherein said short carbon fibers are made of pure carbon and have a length in the range of 1 micron to 100 millimeters, wherein said additive manufacturing print head produces a fiber extruded material made of said short carbon fibers. 
With respect to claim 13¸ this claim is very similar to claim 9. However, claim 13's build material comprises "at least one fiber" instead of a claim 9's "short carbons fibers." 
The above references also fail to arrive at using a three-dimensional printer, having a infill resin bath, to fabricate a fiber epoxy composite out a build material comprised of the claimed tailored resin and at least one fiber. 

Therefore, claim 13 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive using a three-dimensional printer, having a infill resin bath, to fabricate a fiber epoxy composite made out a build material comprised of a tailored resin and at least one fiber, wherein said tailored resin includes an epoxy component, a filler component, a catalyst component, and a chain extender component, wherein the epoxy component is 70-95% of said resin mass, wherein the filler component is 1-20% of said resin mass, wherein the catalyst component is 0.1-10% of said resin mass, and wherein the chain extender component is 0-50% of said resin mass.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
	As demonstrated above, claims 9 and 13 are allowed. 
All previous objections and rejections are moot and withdrawn. Applicant's remarks, filed on 12/22/2020, are persuasive to the extent they are consistent with the above reasons for allowance.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.


Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.14/802,029 (now US Patent No. 9,944,016), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 9 and 13. Specifically, Application No.14/802,029 lacks a disclosure Figure 5 and its corresponding components. Within the context of the claims 9 and 13, Applicant lacks support for at least:
1) providing an infill resin bath made of an infill resin, 
2) an infill resin supply containing said infill resin, 

4) providing a system with an infrared light sensor operatively connected to said control valve and operatively connected to said infill resin bath in said container, wherein said fiber extruded material is surrounded and supported by said infill resin in said infill resin bath, and wherein said infrared light sensor detects said infill resin bath and activates said control valve to direct said infill resin from said infill resin supply into said container; and 
5) using said additive manufacturing print head, said infill resin, said computer controller, and said fiber extruded material to form the product such that said infill resin bath at least partially surrounds and supports said fiber extruded material. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743